 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   SARA ELIZABETH SIEGLER, et al.                   Case No. 3:18-cv-01681-GPC-MSB
12                   Plaintiffs,                      ORDER
13          vs.
                                                      (1) GRANTING PLAINTIFF’S
14   SORRENTO THERAPEUTICS, INC., et                  MOTION TO APPEAR REMOTELY
     al.,
                                                      AT THE UPCOMING HEARING;
15
                                    Defendants.
16                                                    (2) GRANTING MOTION FOR AN
                                                      EXTENSION TO FILE A REPLY;
17
                                                      AND
18
                                                      (3) SCHEDULING HEARING ON
19
                                                      PENDING MOTIONS.
20
                                                      [ECF Nos. 134, 140, 142.]
21
22         On August 2, 2019, the Court granted Defendants BDL Products, Inc., Cargenix
23   Holdings LLC, Henry Ji, Sorrento Therapeutics, Inc., and TNK Therapeutics, Inc.’s
24   (“Defendants”) motion to dismiss the second amended complaint, ECF No. 126, and
25   entered judgement against Plaintiff Sara Elizabeth Siegler (“Plaintiff”), ECF No. 127.
26   The dismissal order and judgment have spawned numerous follow-up motions aiming to
27
                                                  1
28                                                                           18-cv-01681-GPC-MSB
 1   have the Court reconsider its August 2, 2019 ruling and seeking other forms of relief
 2   including a change of venue, permission to exceed page limitations, an extension of
 3   motion deadlines, and the Court’s recusal or disqualification. ECF Nos. 128, 133, 134,
 4   138, 140, 142. With the most recent orders, see ECF Nos. 132, 135, 141, the Court has
 5   ruled on the requests and motions set out in ECF Nos. 128, 133, and 138.
 6         Plaintiff’s remaining motions and requests, contained in ECF Nos. 134, 140, and
 7   142, are described below. On August 30, 2019, Plaintiff requested reconsideration of the
 8   order granting Defendants’ motion to dismiss and the entry of clerk’s judgment. ECF No.
 9   134. On September 6, 2019, the Court scheduled a hearing on this motion for November
10   15, 2019. ECF No. 139. The Court directed a response be filed on or before October 4,
11   2019 and a reply on or before October 15, 2019. ECF No. 139. On September 7, 2019,
12   Plaintiff filed a motion to appear remotely at the upcoming hearing and to extend the time
13   permitted to file a reply. ECF No. 140-1. Thereafter, on September 10, 2019, Plaintiff
14   filed a motion for recusal and/or disqualification. ECF No. 142.
15   I.    Plaintiff’s Motion to Appear Remotely with Written Instructions
16         Plaintiff requests leave to participate remotely if a hearing is held on the pending
17   motions. See ECF No. 140. Plaintiff offers that she is “unable to fly to California for the
18   purposes of a hearing.” ECF No. 140-1 at 1.
19         Permitting a party’s remote appearance “is within the sole discretion of the Court.”
20   Mohammadkhani v. Anthony, No. CVS-02-0095-KJD-LRL, 2007 WL 2325162, at *3 (D.
21   Nev. Aug. 10, 2007). Similarly, it is in the Court’s discretion whether to hold a hearing or
22   to decide the motions on the papers. See CivLR 7(d)(1). Here, upon good cause showing,
23   and in light of Plaintiff’s circumstances, the Court GRANTS Plaintiff’s motion and
24   permits Plaintiff to appear remotely if a hearing on the pending motions is held.
25         Plaintiff also requests that the Court provide written instructions on how to appear
26   remotely at least one week prior to the hearing date. ECF No. 140-1 at 8. Plaintiff shall
27
                                                   2
28                                                                             18-cv-01681-GPC-MSB
 1   contact the undersigned’s courtroom deputy clerk at (619) 557-5539 at least two (2) days
 2   prior to the hearing to make appropriate arrangements for an appearance via telephone.
 3   Cf. Johnson v. Mitchell, No. 2:10-CV-1968 GEB GGH, 2012 WL 2446098, at *8 (E.D.
 4   Cal. June 26, 2012) (requiring party to call deputy clerk to obtain instructions for a
 5   telephonic appearance).
 6   II.      Plaintiff’s Motion to Extend Time to File Reply
 7            The Court also GRANTS Plaintiff’s motion to extend time permitted to file a reply
 8   and orders a reply due December 6, 2019. As a result, the Court reschedules the hearing
 9   on the pending motion for reconsideration of the judgment from November 15, 2019 to
10   December 20, 2019 at 1:30 p.m. in Courtroom 2D. See ECF No. 134. Finally, the Court
11   sets a concurrent hearing on the Plaintiff’s motion for recusal and disqualification for
12   December 20, 2019. See ECF No. 142. A response to both motions should be filed on or
13   before October 18, 2019 and any reply should be filed on or before December 6, 2019.
14   III.     Conclusion
15            Accordingly, IT IS HEREBY ORDERED that:
16         1. A hearing on Plaintiff’s Motion for Reconsideration of the Order Granting
17            Defendants’ Motion to Dismiss and the Entry of Clerk’s Judgment, ECF No. 134,
18            and Plaintiff’s Motion for Recusal and Disqualification, ECF No. 142, is scheduled
19            on December 20, 2019 at 1:30 p.m. in Courtroom 2D.
20         2. The scheduled November 15, 2019 hearing is continued to December 20, 2019.
21         3. In the event that a hearing is held on December 20, 2019, Plaintiff may appear
22            remotely.
23         4. If Plaintiff chooses to appear remotely, Plaintiff must contact the Court’s
24            courtroom deputy clerk at (619) 577-5539 at least two (2) days prior to the hearing
25            to make appropriate arrangements for a remote appearance.
26
27
                                                     3
28                                                                               18-cv-01681-GPC-MSB
 1     5. If Plaintiff chooses to submit a reply, Plaintiff’s reply is due on or before
 2        December 6, 2019. Defendant should file a response by October 18, 2019.
 3   IT IS SO ORDERED.
 4
 5   Dated: September 18, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                  4
28                                                                             18-cv-01681-GPC-MSB
